DETAILED ACTION
This is a non-final Office action in response to the RCE filed 07/06/2022.

Status of Claims
Claims 1-20, 22-24, 26, and 27 are pending;
Claims 1-15, 26, and 27 have been withdrawn; claims 16-20 and 22-24 are currently amended; claims 21 and 25 have been cancelled;
Claims 16-20 and 22-24 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 07/06/2022 has been entered.



Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "wherein the attachment structures of the first and second attachment plates each include projections, recesses or openings on the outer surfaces thereof" (claim 17, lines 1-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As shown in Figures 32B and 39, each of the first and second attachment plates (311' or 511) includes three spaced-apart attachment structures (362a or 514), wherein each of the three spaced-apart attachment structures of each of the first and second attachment plates is a projection (514), a recess (362a), or an opening (362a).  In other words, the attachment structures of the first and second attachment plates each include only one projection (514), only one recess (362a), or only one opening (362a).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 5, "a downwardmost portion" appears to be --a downwardmost portion of the cradle--.  Note that the first objection to claim 16 on page 4 of the Office action mailed 04/11/2022 is directed to the limitation "an interior portion of the cradle" in line 6 of claim 16.
Claim 16, line 6, the applicant is advised to change "an interior portion of the cradle" to --an interior portion--, since "of the cradle" appears to be unnecessary due to the limitation "the cradle having" in lines 3 and 4.
Claim 16, line 17, the applicant is advised to change "leg and including" to --leg, and the first and second attachment plates including--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, there is no support in the original disclosure of the present application for the following limitations in lines 1-3, "wherein the attachment structures of the first and second attachment plates each include projections, recesses or openings on the outer surfaces thereof."  As shown in Figures 32B and 39, each of the first and second attachment plates (311' or 511) includes three spaced-apart attachment structures (362a or 514), wherein each of the three spaced-apart attachment structures of each of the first and second attachment plates is a projection (514), a recess (362a), or an opening (362a).  In other words, the attachment structures of the first and second attachment plates each include only one projection (514), only one recess (362a), or only one opening (362a).  Since the original disclosure of the present application does not disclose the limitations "wherein the attachment structures of the first and second attachment plates each include projections, recesses or openings on the outer surfaces thereof" as recited in lines 1-3, such limitations are considered as new matter.  Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitations "the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg" in lines 14-17 are indefinite.  While the elected species E are directed to Figures 37-40, Figures 26 and 28 provide all necessary reference numbers with respect to the display stand leg (380) and therefore are referenced herein.  Firstly, it is not clear as to how the "attachment surface" (361) is "on" the "inner surface" (382) of the "display stand leg" (380), since the "attachment surface" (361) appears to be indented into the "display stand leg" (380) and spaced apart from the "inner surface" (382).  What does "on" mean in the instant case?  Secondly, it is not clear as to how one attachment surface (i.e., "an attachment surface") can be "on" two surfaces (i.e., "on an outer surface and on an inner surface of the display stand leg").  Thirdly, it is not clear as to what surface the "flush mounting surface" in line 16 refers to.  Does the applicant mean the outer surface of each of the first and second attachment plates?  How is it a "mounting surface"?  Also, it is not clear as to how the "flush mounting surface" is "on" the "outer surface" (382) and the "inner surface" (381) of the "display stand leg" (380).  What does "on" mean in the instant case?  Furthermore, it is not clear as to how one mounting surface (i.e., "a flush mounting surface") can be "on" two surfaces (i.e., "the outer surface and the inner surface of the display stand leg").  The applicant is advised to clarify the instant limitations in lines 14-17.  Appropriate correction is required.
Regarding claim 17, the limitation "on the outer surfaces thereof" in line 3 is indefinite.  It is not clear to what structure (e.g., the "first and second attachment plates" or, more narrowly, the "attachment structures") the term "thereof" refers to.  Moreover, there is insufficient antecedent basis for the limitation "the outer surfaces" (line 3) in the claim.  Appropriate correction is required.
Claims 18-20 and 22-24 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 3,259,432) in view of Hoff (US 4,749,159), or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Hoff and Linkow (US 4,600,388).
Regarding claim 16, the applicant is reminded that the "display stand leg" and the components thereof (e.g., the "attachment surface," the "outer surface," and the "inner surface") are not positively recited in claim 16 and therefore are not required structures within the scope of claim 16.
Jackson discloses a releasably attachable wheel assembly (see Figure 1, see col 3, line 28, the caster), comprising: a wheel (16, fig 1), and a cradle (10, 12, 14, 20, 22, fig 1) adapted to be releasably attached to a display stand leg (see Figures 1-3, the cradle 10, 12, 14, 20, 22 is capable of performing the above intended use, i.e., capable of being releasably attached to a display stand leg via the screws 27), the cradle defining a downward direction and an upward direction opposite the downward direction (see Figure 1), the cradle having: a bottom surface (10a, fig 3, see annotation) at a downwardmost portion (10, fig 1); an interior portion (12, 14, fig 1) of the cradle adapted and configured to support and partially enclose the wheel with a portion of the wheel extending outside the interior portion in a direction substantially perpendicular to the upward direction at a position upward from the bottom surface (see Figures 1-3); a first attachment plate (20, fig 1) and a second attachment plate (22, fig 1), the first and second attachment plates each being a single component from the interior portion (see Figure 1), the first and second attachment plates adapted to attach the cradle against the display stand leg (see Figures 1-3, the first and second attachment plates 20, 22 are capable of performing the above intended use, i.e., capable of attaching the cradle 10, 12, 14, 20, 22 against the display stand leg) and including attachment structures (23, fig 1) adapted to enhance a security of an attachment of the cradle to the display stand leg (see Figure 1, the attachment structures 23 are capable of performing the above intended use, e.g., capable of enhancing a security of an attachment of the cradle 10, 12, 14, 20, 22 to the display stand leg); and the cradle and the wheel adapted and configured so that when the bottom surface of the cradle is placed on a horizontal support surface, the wheel will not supportively contact the horizontal support surface unless the cradle is sufficiently inclined with respect to the horizontal support surface by a selected amount to pivot the wheel in the downward direction to place the wheel in supportive contact with the horizontal support surface (see Figures 1-3).



    PNG
    media_image1.png
    300
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    289
    375
    media_image2.png
    Greyscale



[AltContent: connector][AltContent: connector]
[AltContent: textbox (10b – Second Portion)]
[AltContent: textbox (10a – Bottom Surface / First Flat Portion)]


Jackson does not disclose the releasably attachable wheel assembly, comprising: the first and second plates each extending in the upward direction from the interior portion and the first and second attachment plates being resiliently biased towards each other, the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg and including attachment structures adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg.
Hoff teaches a releasably attachable wheel assembly (10, 19, fig 2), comprising: a wheel (19, fig 2), and a cradle (10, fig 2) adapted to be releasably attached to a display stand leg (see Figure 2, the cradle 10 is capable of performing the above intended use, i.e., capable of being releasably attached to a display stand leg via the arms 13, 14), the cradle defining a downward direction and an upward direction opposite the downward direction (see Figure 5), the cradle having: an interior portion (11, fig 5); a first attachment plate (13, fig 5) and a second attachment plate (14, fig 5), the first and second attachment plates each being a single component extending in the upward direction from the interior portion (see Figures 2 and 5) and the first and second attachment plates being resiliently biased towards each other (see Figures 2 and 5, see col 2, lines 44-48), the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (see Figures 2 and 5, the first and second attachment plates 13, 14 are capable of performing the above intended use, i.e., capable of attaching the cradle 10 against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg; as illustrated below, note that the first and second attachment plates 13, 14 of Hoff are capable of performing the same recited function as the first and second attachment plates 511 of the present application) and including attachment structures (15, 16, fig 5, also see col 3, lines 13-18) adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (see Figures 2 and 5, the attachment structures 15, 16 are capable of performing the above intended use, i.e., capable of enhancing a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg; as illustrated below, note that the attached structures 15, 16 of Hoff are capable of performing the same recited function as the attachment structures 514 of the present application).

[AltContent: textbox (The attachment structures (15, 16) of Hoff are capable of performing the same recited function as the attachment structures (514) of the present application, i.e., capable of "enhanc[ing] a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg.")]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]



    PNG
    media_image3.png
    479
    222
    media_image3.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image4.png
    413
    461
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: textbox (514)][AltContent: connector][AltContent: textbox (514)][AltContent: arrow]
[AltContent: connector][AltContent: textbox (511)][AltContent: textbox (511)][AltContent: connector]
[AltContent: arrow][AltContent: arrow]




[AltContent: textbox (Present Application)][AltContent: textbox (Hoff)]

[AltContent: textbox (The first and second attachment plates (13, 14) of Hoff are capable of performing the same recited function as the first and second attachment plates (511) of the present application, i.e., capable of "attach[ing] the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg.")]




Jackson and Hoff are analogous art because they are at least from the same field of endeavor, i.e., wheel assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cradle (Jackson: 10, 12, 14, 20, 22, fig 1) with a first attachment plate (Hoff: 13, fig 5) and a second attachment plate (Hoff: 14, fig 5), the first and second attachment plates each being a single component extending in the upward direction from the interior portion (Hoff: see Figures 2 and 5) and the first and second attachment plates being resiliently biased towards each other (Hoff: see Figures 2 and 5, see col 2, lines 44-48), the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (Hoff: see Figures 2 and 5, the first and second attachment plates 13, 14 are capable of performing the above intended use) and including attachment structures (Hoff: 15, 16, fig 5, also see col 3, lines 13-18) adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (Hoff: see Figures 2 and 5, the attachment structures 15, 16 are capable of performing the above intended use), as taught by Hoff.  The motivation would have been to allow quick installation of the wheel assembly to the furniture and convenient removal of the wheel assembly from the furniture for quick replacement.  Therefore, it would have been obvious to combine Jackson and Hoff to obtain the invention as specified in claim 16.

Assuming the applicant argues that the cradle (Hoff: 10, fig 2) is not capable of performing all functions associated with the display stand leg as recited in claim 16, Linkow teaches a cradle (20, fig 1) adapted to be releasably attached to a display stand leg (see Figure 1, the cradle 20 is capable of performing the above intended use, i.e., capable of being releasably attached to a display stand leg with indentations 15 and a cutout 17), the cradle having: a first attachment plate (22, fig 1, the left attachment plate 22) and a second attachment plate (22, fig 1, the right attachment plate 22), the first and second attachment plates each being a single component extending in a vertical direction from an interior portion (26, fig 1) and the first and second attachment plates being resiliently biased towards each other (see Figure 1, see col 4, lines 13-16), the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (see Figure 1, see col 4, lines 19-24, the first and second attachment plates 22 are capable of performing the above intended use, i.e., capable of attaching the cradle 20 against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg) and including attachment structures (24, fig 3A) adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (see Figure 1, see col 4, lines 13-16, the attachment structures 24 are capable of performing the above intended use, i.e., capable of enhancing a security of an attachment of the cradle 20 to the outer surface and the inner surface of the display stand leg). 

    PNG
    media_image5.png
    484
    672
    media_image5.png
    Greyscale










Linkow is analogous art because it is at least from a similar problem solving area, i.e., utilizing resilient attachment plates for releasable attachment.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first and second attachment plate (Hoff: 13, 14, fig 5) to be adapted to attach the cradle (Jackson: 10, 12, 14, 20, 22, fig 1, as modified by, Hoff: 10, fig 2)  against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (Linkow: see Figure 1, see col 4, lines 19-24, the first and second attachment plates 22 are capable of performing the above intended use) and form the attachment structures (Hoff: 15, 16, fig 5, also see col 3, lines 13-18) to be adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (Linkow: see Figure 1, see col 4, lines 13-16, the attachment structures 24 are capable of performing the above intended use), as taught by Linkow.  The motivation would have been to allow the cradle to be used with various objects, thereby enhancing the overall utilities of the cradle.  Therefore, it would have been obvious to combine Jackson, Hoff, and Linkow to obtain the invention as specified in claim 16.
Regarding claim 17, wherein the attachment structures of the first and second attachment plates each include projections, recesses or openings on the outer surfaces thereof (Hoff: 15, 16, fig 5, see col 3, lines 13-18, "each of which clip defining elements [13, 14] have inturned lips [15, 16]" as stated in the claims but not fully shown in the drawings).
Regarding claim 18, wherein the cradle has an upper edge opposite the bottom surface (Hoff: see Figure 5, an upper edge of the inturned lip 15; Jackson: see Figure 1), wherein the wheel rides on an axle (Jackson: 18, fig 1) and the axle is supported within the interior portion of the cradle (Jackson: see Figures 1-3).
Regarding claim 19, Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), teaches the releasably attachable wheel assembly, wherein a portion of the wheel below the axle is exposed outside the interior portion of the cradle (Jackson: see Figures 1-3).
Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), does not explicitly teach the releasably attachable wheel assembly, wherein less than one third of the wheel below the axle is exposed outside the interior portion of the cradle.

Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to form the cradle (Jackson: 10, 12, 14, 20, 22, fig 1, as modified by, Hoff: 10, fig 2) with sidewalls (Jackson: 12, 14, fig 1) of appropriate sizes such that less than one third of the wheel (Jackson: 16, fig 1) below the axle (Jackson: 18, fig 1) is exposed outside the interior portion (Jackson: 12, 14, fig 1) of the cradle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to better protect the wheel within the interior portion of the cradle.  Therefore, it would have been obvious to modify the combination of Jackson and Hoff (or, alternatively, the combination of Jackson, Hoff, and Linkow) to obtain the invention as specified in claim 19.
Regarding claim 20, Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), teaches the releasably attachable wheel assembly, wherein a portion of the wheel below the axle is exposed outside the interior portion of the cradle (Jackson: see Figures 1-3).
Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), does not explicitly teach the releasably attachable wheel assembly, wherein less than 20% of the wheel below the axle is exposed outside the interior portion of the cradle.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to form the cradle (Jackson: 10, 12, 14, 20, 22, fig 1, as modified by, Hoff: 10, fig 2) with sidewalls (Jackson: 12, 14, fig 1) of appropriate sizes such that less than 20% of the wheel (Jackson: 16, fig 1) below the axle (Jackson: 18, fig 1) is exposed outside the interior portion (Jackson: 12, 14, fig 1) of the cradle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to better protect the wheel within the interior portion of the cradle.  Therefore, it would have been obvious to modify the combination of Jackson and Hoff (or, alternatively, the combination of Jackson, Hoff, and Linkow) to obtain the invention as specified in claim 20.

Claims 22-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 3,259,432) in view of Hoff (US 4,749,159) and Raftery (US D694,780 S), or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Hoff, Linkow (US 4,600,388), and Raftery.
Regarding claim 22, Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), teaches the releasably attachable wheel assembly, wherein the bottom surface of the cradle includes a first flat portion (Jackson: 10a, fig 3, see annotation) defining a first plane (Jackson: see Figures 1-3).
Jackson, as modified by Hoff with respect to claim 16 (or, alternatively, Jackson, as modified by Hoff and Linkow with respect to claim 16), does not teach the releasably attachable wheel assembly, wherein the bottom surface of the cradle includes a second flat portion defining a second plane at an angle of about 10°-20° to the first plane.
Raftery teaches a wheel assembly (10, fig 1, see annotation for all reference numbers) comprising: a wheel (20, fig 1) and a cradle (30, fig 1), wherein a bottom surface (32, fig 1) of the cradle includes a first flat portion (34, fig 1) defining a first plane and a second flat portion (36, fig 1) defining a second plane at an acute angle to the first plane (see Figures 1 and 2), wherein the first flat portion is closer to the wheel than is the second flat portion (see Figures 1 and 2).

[AltContent: connector][AltContent: textbox (30 – Cradle)]
    PNG
    media_image6.png
    468
    485
    media_image6.png
    Greyscale


[AltContent: textbox (10 – Wheel Assembly)]
[AltContent: connector][AltContent: textbox (36 – Second Flat Portion)][AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (32 – Bottom Surface)]

[AltContent: textbox (20 – Wheel)]
[AltContent: textbox (34 – First Flat Portion)]

Raftery is analogous art because it is at least from the same field of endeavor, i.e., wheel assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the second portion (Jackson: 10b, fig 3, see annotation) of the cradle (Jackson: 10, 12, 14, 20, 22, fig 1, as modified by, Hoff: 10, fig 2) as a second flat portion (Raftery: 36, fig 1, see annotation) defining a second plane at an acute angle to the first plane (Raftery: see Figures 1 and 2; Jackson: see Figure 3), where the first flat portion is closer to the wheel than is the second flat portion (Raftery: see Figures 1 and 2; Jackson: see Figure 3), as taught by Raftery.  The motivation would have been to allow the second portion of the cradle to rest on protruding ramps, thereby enhancing the overall support of the cradle.
Jackson, as modified by Hoff and Raftery as discussed above (or, alternatively, Jackson, as modified by Hoff, Linkow, and Raftery as discussed above), does not explicitly teach the releasably attachable wheel assembly, wherein the acute angle is about 10°- 20°.  However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the acute angle between the first plane and the second plane to be about 10°-20°, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to modify the combination of Jackson, Hoff, and Raftery (or, alternatively, the combination of Jackson, Hoff, Linkow, and Raftery) to obtain the invention as specified in claim 23.
Regarding claim 24, Jackson, as modified by Hoff and Raftery (or alternatively, Jackson, as modified by Hoff, Linkow, and Raftery), see discussions with respect to claims 16 and 23, teaches the releasably attachable wheel assembly, wherein the bottom surface (Jackson: 10a, 10b, fig 3, see annotation, as modified by, Raftery: 34, 36, fig 1, see annotation) of the cradle includes a first flat portion (Jackson: 10a, fig 3, see annotation) defining a first plane (Jackson: see Figures 1-3) and a second flat portion (Jackson: 10b, fig 3, see annotation, as modified by, Raftery: 36, fig 1, see annotation) defining a second plane at an angle of about 5°-23° to the first plane (see above discussions with respect to claim 23, In re Dailey) and the first flat portion is closer to the wheel than is the second flat portion (Raftery: see Figure 1; Jackson: see Figure 3).
Regarding claim 25, wherein the second plane is at an angle of 10°- 20° to the first plane (see above discussions with respect to claim 23, In re Dailey).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 and 22-24 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Struhl et al. (US 10,672,305 B2), hereinafter Struhl, in view of Linkow (US 4,600,388).  
Regarding claim 16 of the present application, claim 12 of Struhl discloses all limitations of claim 16 except (a) wherein the bottom portion is a downwardmost portion of the cradle, (b) wherein the first and second attachment members are first and second attachment plates each being a single component extending in the upward direction from the interior portion and the first and second attachment plates being resiliently biased towards each other, the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg and including attachment structures adapted to enhance a security of an attachment to the cradle to the outer surface and the inner surface of the display stand leg.
With respect to the missing limitations (a) above, since the bottom portion of claim 12 of Struhl is adapted to be placed on the support surface (see claim 12 of Struhl), it is clear to one of ordinary skill in the art that the bottom portion of claim 12 of Struhl is the downwardmost portion of the cradle.
With respect to the missing limitations (b) above, Linkow teaches a cradle (20, fig 1) adapted to be releasably attached to a display stand leg (see Figure 1, the cradle 20 is capable of performing the above intended use, i.e., capable of being releasably attached to a display stand leg with indentations 15 and a cutout 17), the cradle having: a first attachment plate (22, fig 1, the left attachment plate 22) and a second attachment plate (22, fig 1, the right attachment plate 22), the first and second attachment plates each being a single component extending in a vertical direction from an interior portion (26, fig 1) and the first and second attachment plates being resiliently biased towards each other (see Figure 1, see col 4, lines 13-16), the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (see Figure 1, see col 4, lines 19-24, the first and second attachment plates 22 are capable of performing the above intended use, i.e., capable of attaching the cradle 20 against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg) and including attachment structures (24, fig 3A) adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (see Figure 1, see col 4, lines 13-16, the attachment structures 24 are capable of performing the above intended use, i.e., capable of enhancing a security of an attachment of the cradle 20 to the outer surface and the inner surface of the display stand leg). 

    PNG
    media_image5.png
    484
    672
    media_image5.png
    Greyscale










Linkow is analogous art because it is at least from a similar problem solving area, i.e., utilizing resilient attachment plates for releasable attachment.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cradle of claim 12 of Struhl with a first attachment plate (Linkow: 22, fig 1, the left attachment plate 22) and a second attachment plate (Linkow: 22, fig 1, the right attachment plate 22), the first and second attachment plates each being a single component extending in the upward direction from the interior portion (Linkow: see Figure 1) and the first and second attachment plates being resiliently biased towards each other (Linkow: see Figure 1, see col 4, lines 13-16), the first and second attachment plates adapted to attach the cradle against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg (Linkow: see Figure 1, see col 4, lines 19-24, the first and second attachment plates 22 are capable of performing the above intended use, i.e., capable of attaching the cradle 20 against an attachment surface on an outer surface and on an inner surface of the display stand leg to provide a flush mounting surface on the outer surface and the inner surface of the display stand leg) and including attachment structures (Linkow: 24, fig 3A) adapted to enhance a security of an attachment of the cradle to the outer surface and the inner surface of the display stand leg (Linkow: see Figure 1, see col 4, lines 13-16, the attachment structures 24 are capable of performing the above intended use, i.e., capable of enhancing a security of an attachment of the cradle 20 to the outer surface and the inner surface of the display stand leg), as taught by Linkow.  The motivation would have been to allow quick installation of the wheel assembly to the furniture and convenient removal of the wheel assembly from the furniture for quick replacement.  Therefore, it would have been obvious to combine claim 12 of Struhl and Linkow to obtain the invention as specified in claim 16 of the present application.
The limitations of claims 17-20 and 22-24 of the present application can be explicitly found in or rendered obvious by claims 1-16 of Struhl in view of Linkow as discussed above.  In particular, although claim 16 of Struhl does not explicitly teach that "the first flat portion is closer to the wheel than is the second flat portion" as recited in claim 23 of the present application, it would have been an obvious matter of design choice to one of ordinary skill in the art to arrange the first flat portion to be closer to the wheel than the second flat portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571)272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631